DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2022 has been entered.
 
2. 	Claims 1-13 are pending in the application. 

Claim Analysis
3.	Summary of Claim 1:
A poly(phenylene ether) composition comprising 

31 to 43 weight percent of a poly(phenylene ether); 

20 to 29 weight percent of a homopolystyrene; 

1.5 to 13.5 weight percent of a hydrogenated block copolymer of an alkenyl aromatic monomer and a conjugated diene; 

1 to 2 weight percent of a linear low density polyethylene; 

and 15 to 35 weight percent of a reinforcing filler; 

wherein weight percent of each component is based on total weight of the composition.

 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Koevoets, et al. (WO 2017/187283 A1) in view of Zijlma et al. (US Patent 7,902,296 B2) as listed on the IDS dated 5/28/2020.
	Regarding claim 1, Koevoets et al. teach a poly(phenylene ether) composition wherein the composition comprises an inner layer comprising 20 to 70 parts by weight of a poly(phenylene ether) (claim 1) thereby reading on the claimed range of 31- 43 wt%, wherein the composition further comprises 30 to 80 parts by weight of a polystyrene (claim 1), wherein the polystyrene is a homopolystyrene [0003], wherein the composition further comprises 0 to 15 parts by weight of a hydrogenated block copolymer of an alkylenyl aromatic monomer and a conjugated diene (claim 1) thereby reading on the claimed range of 1.5 – 13.5 wt%, wherein the composition further comprises low density polyethylene in an amount of from 0-2 parts by weight [0036], and wherein the composition further comprises an outer layer comprising 0 to 50 parts by weight of a filler (claim 1, [0054], Embodiment 1) thereby reading on the claimed range of 15 - 35 wt% of a reinforcing filler.  
	Koevets et al. do not teach the amount of homopolystyrene as required by the instant claim (20-29 weight percent).
	However, the amount of polystyrene taught by Koevets et al. (30-80 parts by weight) is substantially close to that of the instant claims (20-29 weight percent).  One of ordinary skill would have expected compositions that are in such close proportions to those in prior art to be prima facie obvious and to have the same properties.  Titanium Metals Corp., 227 USPQ 773 (CA FC 1985).  A prima facie case of obviousness exists where the claimed ranges and prior art do not overlap but are close enough that one in ordinary skill in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 f.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.
Koevoets et al. do not particularly teach linear low density polyethylene.
	Zijlma et al. teach compositions comprising poly(arylene ether), polystyrene, a hydrogenated block copolymer (Abstract) and further teach mold release agents (col. 7 lines 9-10) wherein linear low density polyethylene is a functional equivalent to the low density polyethylene of Koevoets et al. Case law has held that substituting known equivalents for the same purpose is prima facie obvious. (MPEP 2144.08.I.). Therefore it would have been obvious to one of ordinary skill in the art to use the linear low density polyethylene of Zijlma et al. in the amount (0-2 parts by weight) taught by Koevets et al. as an equivalent of the linear density polyethylene in the composition of Koevoets et al., thereby arriving at the claimed invention.
	Regarding claim 2, Koevoets et al. teach the poly(phenylene ether) is poly(2,6-dimethyl-1,4-phenylene ether) having an intrinsic viscosity of 0.1 to 0.6 deciliter per gran measured by Ubbelohde viscometer at 25 C in chloroform [0005] thereby reading on the claimed range of 0.25 to 0.70 as required by the instant claim.
	Regarding claim 3, Koevoets et al. teach the composition excludes rubber modified styrene [0003].
	Regarding claim 4, Koevoets et al. teach the composition excludes polyamide [0036].
	Regarding claim 5, Koevoets et al. teach the hydrogenated block copolymer is polystyrene-poly(ethylene-butylene)-polystyrene triblock copolymer having a polystyrene content of 25 to 40 weight percent [0039] thereby reading on the claimed range of 10 to 75 weight percent and wherein the hydrogenated block copolymer is polystyrene-poly(ethylene-butylene)-polystyrene triblock copolymer has a weight average molecular weight of 200,000 to 400,000 [0039] thereby reading on the 60,000 to 400,000 grams per mole as required by the instant claim.
	Regarding claim 6, Koevoets et al. teach the glass fibers [0045].
Regarding claim 7, Koevoets et al. teach a poly(phenylene ether) composition wherein the composition comprises an outer layer comprising 0 to 50 parts by weight of a filler (claim 1, [0054], Embodiment 1) thereby reading on the claimed range of 20-35 wt% of a reinforcing filler.  
	Regarding claim 8, Koevoets et al. teach the poly(phenylene ether) is poly(2,6-dimethyl-1,4-phenylene ether) having an intrinsic viscosity of 0.1 to 0.6 deciliter per gran measured by Ubbelohde viscometer at 25 C in chloroform [0005] thereby reading on the claimed range of 0.35 to 0.5 as required by the instant claim, Koevoets et al. teach the hydrogenated block copolymer is polystyrene-poly(ethylene-butylene)-polystyrene triblock copolymer having a polystyrene content of 25 to 40 weight percent [0039] thereby reading on the claimed range of 25 to 35 weight percent [0039], and Koevoets et al. teach the glass fibers [0045].
	Regarding claim 9, Koevoets et al. teach antioxidants [0016].
	Regarding claim 10, Koevoets et al. teach less than 1 part per million by weight of free butadiene (claim 9).
	Regarding claim 11, Koevoets et al. teach the components were compounded on a twin screw extruder operating at a barrel temperature of from 260 C – 280 C and then molded in an injection molder at a mold temperature of 80 C [0077-0078] thereby reading on the melt mixing as required by the instant claim.
	Regarding claims 12-13, Koevoets et al. teach an article, such as a pipe, comprising the poly(phenylene ether) composition (claim 1).

Response to Arguments
6.	 Applicant's arguments filed 10/6/2022 have been fully considered but they are not persuasive.  
Regarding the rejections over Koevoets in view of Zijlma, Applicant states Koevoets excludes other polyolefins and the Applicant argues that these other polyolefins would include LLDPE. 
Regarding the argument that Koevoets et al. teaches away from other polyolefins, attention is drawn to the disclosure of Koevoets et al. wherein various other additives are disclosed [0035] followed by the amounts of these additives and some alternative embodiments excluding these optional ingredients [0036]. Case law has held that all the disclosures in a reference must be evaluated for what they fairly teach one of ordinary skill in the art even though the art teachings relied upon are phrased in terms of a non-preferred embodiment or even as being unsatisfactory for the intended purpose, In re Boe, 148 USPQ 507 (CCPA 1966); In re Smith, 65 USPQ 167 (CCPA 1945); In re Nehrenberg, 126 USPQ 383 (CCPA 1960); In re Watanabe, 137 USPQ 350 (CCPA 1963). Therefore, the disclosure of Koevoets et al. wherein optional ingredients are present in small amounts or are excluded does not constitute teaching away because the teaching is one of many optional embodiments. Furthermore, if the LLDPE of Zijlma et al. was substituted for the LDPE in Koevoets et al., then another polyolefin would not be present and that exclusory statement would not apply.  For these reasons, Applicant's arguments are not persuasive. 
Applicant further states that Examples 1-3 of Table 2 of the application as filed provide an advantageous combination of properties and states that the amended claim now requires 20 to 29 weight percent of a homopolystyrene. Applicant states that nothing in Koevets would have prompted the skilled person to have specifically selected the composition of the presently amended claims. In response, the data in the instant specification has been considered, however the arguments are not found to be convincing. The Applicant's argument of unexpected results is unpersuasive and insufficient. Case law has held that unexpected results must be compared with the closest art, in this particular case, Koevets. It is acknowledged in the rejection above that Koevets is silent on the linear low density polyethylene. There is no data showing unexpected results of the claimed LLDPE versus the LDPE of Koevets. Furthermore, it is acknowledged in the rejection above that Koevets teaches a slightly different range for the polystyrene (30-80 parts by weight versus 20-29 weight percent in the instant claim). There is no data demonstrating unexpected results or the criticality of the claimed range of polystyrene versus the amount of polystyrene taught by Koevets. 
Unexpected results must be commensurate in scope with the claims. The applicant must show unexpected results over the entire claimed range to support unexpected results for the entire range and generic structures. Therefore, Applicant should compare several compositions containing claimed components of A, B, and C in amounts at several data points over the claimed range to several compositions containing the same claimed components of A, B, and C in amounts at several data points outside of the claimed range, including data points close to and far from the claimed range. 
Case law wherein it is held that “a showing of unexpected results must be based on evidence, not argument or speculation”. See In re Mayne, 104 F.3d 1339, 1343-44, 41 USPQ2d 1451, 1455-56 (Fed. Cir. 1997).  The case law has held that arguments unsupported by comparative data were determined insufficient to overcome prima facie case of obviousness. As such, it is suggested that Applicant provide side by side comparative data demonstrating an unexpected, surprising result when the LLDPE and the claimed range of polystyrene are present in the composition versus the LDPE and the amount of polystyrene as taught by Koevets.  
For these reasons, Applicant's arguments are not persuasive. 





Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763